This cause comes on to be heard upon the motion of the defendant in error to dismiss the appeal upon the ground that plaintiff in error's motion for a new trial was overruled and the judgment from which the appeal is taken was rendered on the 18th day of March, 1912, and the petition in error and case-made was not filed in this court until the 7th day of January, 1913, more than six months after the overruling of the motion for new trial and rendering judgment, and this court is therefore without jurisdiction to hear said appeal.
As the appeal was not filed in this court within the time prescribed by the statute, the motion to dismiss the same must be sustained.
All the Justices concur.